internal_revenue_service number release date index number ---------------------------- ------------------------- -------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-126831-09 date date year grantor spouse clat x charitable_organization y cpa year accounting firm year year ------- ---------------------------------------------------------------------------------- ---------------------------------------------------------------------------------- -------------------------- -------------------------- ---------------------------------------------------------------------------------- ----------------------------------- -------------- ---------------------------------------------------------------------------------- - ---- ---------------- ------- ------------------------------------- ------- ------- dear ------------------------- this responds to the letter dated date submitted on your behalf requesting an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make allocations of generation-skipping_transfer gst_exemption to a_trust facts the facts submitted and the representations made are as follows in year grantor and spouse established the year charitable_lead_annuity_trust clat and grantor transferred dollar_figurex of publicly-traded stock to the trust the terms of clat provide for an annuity interest to be paid to charitable_organization an plr-126831-09 organization described in each of sec_170 sec_170 sec_2055 and sec_2522 for a period of y years on the expiration of the y-year period the remainder is to be paid outright to skip persons grantor and spouse notified cpa of the transfer to clat in year although cpa indicated he would prepare any necessary form sec_709 united_states gift and generation-skipping_transfer_tax form on behalf of grantor and spouse cpa failed to do so in year after consultation with an estate_planning attorney grantor and spouse contacted cpa and discovered no form sec_709 had been prepared to report the year transfer and to make any appropriate allocations thereafter grantor and spouse hired accounting firm to prepare the necessary form sec_709 for year in year grantor and spouse filed the form sec_709 prepared by accounting firm in which they elected to treat the transfer to clat as made one-half by grantor and one-half by spouse pursuant to sec_2513 in preparing the form sec_709 for grantor and spouse accounting firm failed to properly allocate the gst exemptions of grantor and spouse to the transfer treated as made one- half by each of them after the term of clat expired in year accounting firm advised grantor and spouse of the improper allocation of gst exemptions to the transfer grantor and spouse request an extension of time under sec_2642 and sec_301_9100-3 to allocate gst_exemption to the respective one-half of the value of the transfer that grantor and spouse are treated as making pursuant to their election under sec_2513 further grantor and spouse request a ruling that the amounts of gst_exemption allocated by grantor and spouse will be effective as of the date of the transfer law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio under sec_2642 the inclusion_ratio with respect to any property transferred in a generation- skipping transfer is generally defined as the excess of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of gst_exemption under sec_2631 allocated to the trust or to property plr-126831-09 transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip under sec_2631 in effect at the time of the transfer for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption equal to dollar_figure for the year at issue that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations in effect at the time of the transfer provides that an allocation of gst_exemption to property transferred during the transferor's lifetime other than in a direct_skip is made on form_709 under sec_2642 in effect at the time of the transfer if an allocation of gst_exemption to any transfer of property is made on a timely-filed form_709 reporting such transfer the value of such property for purposes of determining the inclusion_ratio shall be its value for purposes of chapter and such allocation shall be effective on and after the date of such transfer under sec_2652 and sec_26_2652-1 generally the transferor for purposes of the gst tax is the individual with respect to whom the property was last subject_to federal estate or gift_tax sec_2652 and sec_26_2652-1 provide that if under sec_2513 one-half of a gift is treated as made by an individual and one-half is treated as made by the spouse of the individual then for purposes of the gst tax each spouse is treated as the transferor of one-half of the entire value of the property transferred by the donor spouse regardless of the interest the electing spouse is actually deemed to have transferred under sec_2513 sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief under this paragraph the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such plr-126831-09 other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 of the procedure and administration regulations sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except in subtitles e g h and i sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an election described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or to advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of sixty days from the date of this letter is granted to allocate grantor’s and spouse’s available gst_exemption to the respective one-half of the value of the transfer that each spouse is treated as making pursuant to their election under sec_2513 the allocations will be treated as being affirmatively made on the date of the transfer plr-126831-09 these allocations should be made on separate supplemental form sec_709 for the year in which the transfer was made and the form sec_709 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns except as expressly provided herein no opinion is expressed or implied concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter the ruling contained in this letter is based upon information and representations submitted by grantor and spouse and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request_for_ruling it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curt g wilson associate chief_counsel passthroughs special industries enclosure copy for sec_6110 purposes cc
